 



Exhibit 10.1
AMENDED AND RESTATED
TEXAS LIMITED PARTNERSHIP AGREEMENT OF
HOLLIDAY FENOGLIO FOWLER, L.P.
Dated as of February 5, 2007
by and among
HOLLIDAY GP CORP., a Delaware corporation,
HFF LP ACQUISITION LLC, a Delaware limited liability company, and
HFF PARTNERSHIP HOLDINGS LLC, a Delaware limited liability company

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I  DEFINITIONS
    2  
 
       
ARTICLE II  FORMATION, NAME, PURPOSES AND OFFICES
    9  
 
       
Section 2.1.       Organization
    9  
 
       
Section 2.2.       Partnership Name
    9  
 
       
Section 2.3.       Purposes
    9  
 
       
Section 2.4.       Registered Office
    9  
 
       
Section 2.5.       Term
    10  
 
       
ARTICLE III  MANAGEMENT OF THE PARTNERSHIP
    10  
 
       
Section 3.1.       Authority of General Partner
    10  
 
       
Section 3.2.      Expenses
    10  
 
       
Section 3.3.       Officers; Voting Right Holders
    10  
 
       
Section 3.4.       Managing Member and Operating Committee
    11  
 
       
Section 3.5.       Budget
    11  
 
       
Section 3.6.       Authority of Limited Partners
    12  
 
       
ARTICLE IV  PARTNERS’ CAPITAL CONTRIBUTIONS
    12  
 
       
Section 4.1.       Capital Contributions To Date
    12  
 
       
Section 4.2.       Capital Accounts
    12  
 
       
ARTICLE V  UNITS; CLASS A COMMON STOCK
    13  
 
       
Section 5.1.       Units
    13  
 
       
Section 5.2.       Splits; Distributions and Reclassifications
    13  
 
       
Section 5.3.       Cancellation of Class A Common Stock and Units
    13  
 
       
Section 5.4.       Incentive Plans
    13  
 
       
Section 5.5.       Offerings of Class A Common Stock
    14  
 
       
Section 5.6.       Forfeiture
    14  
 
       
Section 5.7.       Class A Common Stock
    14  
 
       
Section 5.8.       Register
    14  
 
       
ARTICLE VI  DISTRIBUTIONS
    14  
 
       
Section 6.1.       Distributions of Net Cash Flow
    14  
 
       
Section 6.2.       Tax Distributions
    15  
 
       
Section 6.3.       Liquidation Distributions
    15  
 
       
Section 6.4.       Limitation on Distributions
    16  
 
       
ARTICLE VII  ALLOCATIONS
    16  
 
       
Section 7.1.       Allocations of Profits
    16  

-i-



--------------------------------------------------------------------------------



 



         
Section 7.2.       Allocation of Losses
    16  
 
       
Section 7.3.       Special Allocations
    16  
 
       
Section 7.4.      Tax Allocations
    17  
 
       
Section 7.5.       Tax Advances
    18  
 
       
Section 7.6.       Tax Matters
    18  
 
       
Section 7.7.       Other Allocation Provisions
    18  
 
       
ARTICLE VIII   BOOKS AND RECORDS
    19  
 
       
Section 8.1.       Books and Records; Periodic Reporting
    19  
 
       
Section 8.2.       Right to Inspection
    19  
 
       
ARTICLE IX  ADMISSION AND WITHDRAWAL OF PARTNERS; ASSIGNMENT; REMOVAL OF GENERAL
PARTNER
    19  
 
       
Section 9.1.       Transfer by Limited Partner
    19  
 
       
Section 9.2.       Admission of Substituting Partners
    20  
 
       
Section 9.3.       Additional and Substitute General Partners; Transfer by
General Partner
    20  
 
       
Section 9.4.       Further Restrictions on Transfer
    20  
 
       
Section 9.5.       Exchange Rights
    21  
 
       
Section 9.6.       Permitted Transfers
    21  
 
       
Section 9.7.       Withdrawal
    22  
 
       
ARTICLE X  DISSOLUTION OF PARTNERSHIP
    22  
 
       
Section 10.1.       No Dissolution
    22  
 
       
Section 10.2.       Events of Dissolution
    22  
 
       
ARTICLE XI  LIQUIDATION OF THE PARTNERSHIP
    22  
 
       
Section 11.1.       Liquidation
    22  
 
       
Section 11.2.       Deemed Distribution and Reconstitution
    23  
 
       
Section 11.3.       Rights of Limited Partners
    23  
 
       
ARTICLE XII  LIABILITY AND INDEMNIFICATION
    23  
 
       
Section 12.1.       Liability of Partners
    23  
 
       
Section 12.2.       Indemnification
    24  
 
       
ARTICLE XIII  MISCELLANEOUS
    26  
 
       
Section 13.1.       Additional Documents and Acts
    26  
 
       
Section 13.2.       Governing Law
    26  
 
       
Section 13.3.       Severability
    26  

-ii-



--------------------------------------------------------------------------------



 



         
Section 13.4.       Entire Agreement
    26  
 
       
Section 13.5.       Binding Effect
    26  
 
       
Section 13.6.       Agreement Restricted to Partners
    26  
 
       
Section 13.7.       Counterparts
    27  
 
       
Section 13.8.       Power of Attorney; Amendments
    27  
 
       
Section 13.9.       Notices
    27  
 
       
Section 13.10.       Authorized Representative
    28  
 
       
Section 13.11.       Amended and Restated Agreement
    29  

-iii-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
TEXAS LIMITED PARTNERSHIP AGREEMENT OF
HOLLIDAY FENOGLIO FOWLER, L.P.
     THIS AMENDED AND RESTATED TEXAS LIMITED PARTNERSHIP AGREEMENT OF HOLLIDAY
FENOGLIO FOWLER, L.P. (this “Agreement”), dated as of February 5, 2007, is by
and among (a) HOLLIDAY GP CORP., a Delaware corporation (the “General Partner”),
and (b) HFF LP ACQUISITION LLC, a Delaware limited liability company
(“Acquisition”) and HFF PARTNERSHIP HOLDINGS LLC, a Delaware limited liability
company (“Holdco” and together with Acquisition, each a “Limited Partner” and
collectively, the “Limited Partners”). The General Partner and the Limited
Partners are each referred to herein as a “Partner” and collectively referred to
herein as the “Partners”.
RECITALS
     A. The Partnership (as hereinafter defined) was formed as a limited
partnership pursuant to the Act (as hereinafter defined) by the filing of the
Certificate (as hereinafter defined).
     B. Prior to the effectiveness of this Agreement, the Partnership was
(a) governed by the terms of that certain Texas Limited Partnership Agreement of
Holliday Fenoglio Fowler, L.P., dated as of January 24, 2000, as amended by
certain amendments dated as of April 3, 2003, June 16, 2003, December 31, 2003
and March 29, 2006 (such agreement as amended, the “Existing Agreement”) and (b)
comprised of Acquisition, as the sole limited partner (owning 99% of the
Percentage Interests (as hereinafter defined)) and General Partner, as the sole
general partner (owning 1% of the Percentage Interests).
     C. Immediately prior to (or as applicable simultaneous with) the
effectiveness of this Agreement, pursuant to that certain Sale and Merger
Agreement dated as of the date hereof (as the same may be amended, restated,
supplemented, substituted, replaced or otherwise modified from time to time in
accordance with its terms, the “Transaction Agreement”), by and among
Acquisition, Holdings (as hereinafter defined), Holdco, General Partner, Publico
(as hereinafter defined) and GP Acquisition (as hereinafter defined),
(a) Acquisition will transfer 38% of the Percentage Interests to Holdco in
return for certain cash to be raised in an initial public offering of the
Class A Common Stock (as hereinafter defined) of Holdco’s parent company, HFF,
Inc., a Delaware corporation (“Publico”) (such offering, the “IPO”), and Holdco
will be admitted as a limited partner in the Partnership, (b) GP Acquisition
Corp., a wholly owned subsidiary of Holdco (“GP Acquisition”), will merge into
General Partner, with General Partner surviving the merger as a wholly owned
subsidiary of Holdco and continuing as the general partner of the Partnership,
(c) the outstanding balance of the term loan to the Partnership in the original
principal amount of $60,000,000, comprising a portion of the Loan Facility (as
hereinafter defined) will be repaid in full from the cash received by
Acquisition in accordance with the transactions described in clause (a) above
and certain additional cash received from Acquisition in connection with a
companion transaction also governed by the Transaction Agreement and involving
the sale of partnership interests in HFF Securities, L.P., a Delaware limited
partnership (“HFFS”), an affiliate of the Partnership (and, in connection
therewith all certificates of ownership interests in the Partnership held as
security for the Loan Facility shall be returned to

 



--------------------------------------------------------------------------------



 



the Partnership and will cease to be of any force and effect) and
(d) Acquisition will, inter alia, be granted certain rights to exchange from
time to time all or a portion of the Units then held by Acquisition for Class A
Common Stock.
     D. In connection with the transactions noted in the preceding Recital C,
the parties hereto desire to amend and restate the Existing Agreement in its
entirety in accordance with the terms hereof.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
     The following capitalized terms shall have the following meanings when used
in this Agreement:
     “Act” means the Texas Revised Limited Partnership Act, Texas Revised Civil
Statutes Art. 6132a-1, as amended from time to time (or any corresponding
provisions of succeeding Law).
     “Acquisition” shall have the meaning set forth in the introductory
paragraph hereof.
     “Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
     “Additional Credit Amount” shall have the meaning set forth in Section 6.2
hereof.
     “Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(c)(4), (5) and (6); and (ii) by adding to such
balance such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain, determined pursuant to Regulations Sections 1.704-2(g) and
1.704-2(i)(5), and any amounts such Partner is obligated to restore pursuant to
any provision of this Agreement or by applicable Law. The foregoing definition
of Adjusted Capital Account Balance is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
     “Affiliate” means, with respect to a specified Person, any other Person
that directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.
     “Amended Tax Amount” shall have the meaning set forth in Section 6.2
hereof.
     “Assignee” shall have the meaning set forth in Section 9.1 hereof.
     “Assumed Tax Rate” shall mean the highest effective marginal combined U.S.
federal, state and local income tax rate for each Fiscal Year prescribed for an
individual or corporation whose residence or commercial domicile is New York,
New York assuming such taxpayer: (1)

-2-



--------------------------------------------------------------------------------



 



had no itemized deductions or tax credits, (2) was not subject to the
alternative minimum tax, the self-employment tax or other U.S. federal (or
comparable state or local) income taxes not imposed under sections 1 or 11 or
the Code (as defined herein), and (3) was subject to income tax only in the
jurisdictions where the taxpayer resides or is commercially domiciled. For the
avoidance of doubt, the Assumed Tax Rate will be the same for all Partners.
     “Capital Account” shall have the meaning set forth in Section 4.2 hereof.
     “Capital Contribution” means, with respect to any Partner, the aggregate
amount of money contributed to the Partnership and the Carrying Value of any
property (other than money), net of any liabilities assumed by the Partnership
upon contribution of the same or to which such property is subject.
     “Carrying Value” means, with respect to any asset of the Partnership, the
asset’s adjusted basis for U.S. federal income tax purposes, except that the
Carrying Values of all such assets shall be adjusted to equal their respective
fair market values (as reasonably determined by the General Partner) in
accordance with the rules set forth in Regulations Section 1.704-1(b)(2)(iv)(f)
or (m), except as otherwise provided herein, immediately prior to: (a) the date
of the acquisition of any additional Units by any new or existing Partner in
exchange for more than a de minimis capital contribution to the Partnership,
(b) the date of the distribution of more than a de minimis amount of Partnership
property (other than a pro rata distribution) to a Partner or (c) the date of a
grant of any additional Units to any new or existing Partner as consideration
for the provision of services to or for the benefit of the Partnership;
provided, that adjustments pursuant to clauses (a), (b) and (c) above shall be
made only if the General Partner in good faith determines that such adjustments
are (x) necessary or appropriate to reflect the relative economic interests of
the Partners or (y) required by the Regulations. The Carrying Value of any asset
distributed to any Partner shall be adjusted immediately prior to such
distribution to equal its gross fair market value. The Carrying Value of any
asset contributed by a Partner to the Partnership shall be the gross fair market
value of the asset as of the date of its contribution thereto. In the case of
any asset that has a Carrying Value that differs from its adjusted tax basis,
Carrying Value shall be adjusted by the amount of depreciation calculated for
purposes of the definition of “Profits and Losses” rather than the amount of
depreciation determined for U.S. federal income tax purposes.
     “Cause” shall have the meaning set forth in the Holdings Operating
Agreement as the same exists on the date hereof (or as may otherwise be agreed
to by the parties hereto).
     “Certificate” means the Certificate of Limited Partnership of HFF, L.P.
dated as of January 24, 2000 and filed in the Office of the Secretary of State
of the State of Texas, as the same has been and may be amended from time to
time.
     “Charity” means any organization that is organized and operated for a
purpose described in Section 170(c) of the Code (determined without reference to
Code Section 170(c)(2)(A)) and described in Code Sections 2055(a) and 2522 and
is incorporated for the realization of a common goal, which should not be mainly
of an economic nature.
     “Class A Common Stock” means Class A Common Stock of Publico.

-3-



--------------------------------------------------------------------------------



 



     “Class A Common Stock Equivalent” means with respect to (a) each restricted
or deferred stock unit held by a Voting Interest Holder, one share of Class A
Common Stock, and (b) with respect to any stock option or similar right held by
a Voting Interest Holder, one or more shares or fractional shares of Class A
Common Stock determined in accordance with the treasury stock method (or such
other method as recommended by the Operating Committee and approved by the
Managing Member).
     “Class B Common Stock” means Class B Common Stock of Publico.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any corresponding provisions of subsequent superseding federal laws.
     “Compete(s)” shall have the meaning set forth in the Employment Agreement
executed by the applicable Member of Holdings. In the event an Employment
Agreement with respect to a Member of Holdings is not then in effect, the
definition of Compete(s) as set forth in the Employment Agreement attached
hereto as Exhibit D shall be deemed to be fully restated and incorporated herein
as the definition of Compete(s).
     “Control” (including the terms “Controlled by” and “under common Control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
     “Credit Amount” shall have the meaning set forth in Section 6.2 hereof.
     “Disabling Event” means the General Partner ceasing to be the general
partner of the Partnership pursuant to Section 4.02 of the Act.
     “Effective Time” means the closing of the transactions noted in Recital C
hereof.
     “Employment Agreement(s)” means each of those certain Amended and Restated
Employment Agreements between each Member of Holdings and HFF, substantially in
the form of Exhibit D hereof.
     “Exchange Act” means the United States Securities Exchange Act of 1934, and
the rules and regulations promulgated thereunder, in each instance as amended
and as the same may be further amended from time to time.
     “Existing Agreement” shall have the meaning set forth in Recital B hereof.
     “Final Tax Amount” shall have the meaning set forth in Section 6.2 hereof.
     “Fiscal Year” means the applicable calendar year (or, if otherwise, the
applicable taxable year of the Partnership under the Code).
     “Forfeited Units” shall have the meaning set forth in Section 5.6 hereof.

-4-



--------------------------------------------------------------------------------



 



     “Forfeited Units in Holdings” means all Units in Holdings which are
forfeited by a Member of Holdings (a) as a result of (i) the termination or
removal of any Person as a Member of Holdings for Cause, (ii) the termination of
any Member of Holdings as an employee of the Partnership for Cause or (b) in the
event that following any Voluntary Withdrawal of a Member of Holdings, such
Person Competes or Solicits. Such Units in Holdings are only subject to
forfeiture to the extent the same may not then be redeemed pursuant to the
“Exchange Right” as defined in the Holdings Operating Agreement as the same
exists on the date hereof (or as may be otherwise agreed to by the parties
hereto).
     “General Partner” shall have the meaning set forth in the introductory
paragraph hereof.
     “Gross Receipts” means all cash receipts of any kind received by the
Partnership (including, without limitations, all cash received by the
Partnership from (a) the operations of the Partnership or any of its
Subsidiaries and/or (b) capital transactions involving the Partnership, the
Subsidiaries or any assets and/or equity interests related thereto).
     “HFFS” shall have the meaning set forth in Recital C hereof.
     “Holdco” shall have the meaning set forth in the introductory paragraph
hereof.
     “Holdings” shall mean HFF Holdings LLC, a Delaware limited liability
company, the holder as of the Effective Time of, among other things, 100% of the
membership interests in Acquisition and one share of Class B Common Stock.
     “Holdings Operating Agreement” means that certain Second Amended and
Restated Limited Liability Company Agreement of HFF Holdings LLC dated as of the
date hereof by and among the Members of Holdings (as such members exist as of
the date hereof).
     “Incapacity” means, with respect to any Person, the bankruptcy,
dissolution, termination, entry of an order of incompetence, or the insanity,
permanent disability or death of such Person.
     “Incentive Plan” means any equity incentive or similar plan pursuant to
which Publico may issue shares of Class A Common Stock or other interests to one
or more employees of the Partnership from time to time.
     “Involuntary Withdrawal” shall have the meaning set forth in the Holdings
Operating Agreement as the same exists on the date hereof (or as may otherwise
be agreed to by the parties hereto).
     “IPO” shall have the meaning set forth in Recital C hereof.
     “Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Partner, as the case may be.

-5-



--------------------------------------------------------------------------------



 



     “Limited Partner” and “Limited Partners” shall have the applicable meaning
set forth in the introductory paragraph hereof.
     “Loan Facility” shall mean, collectively, the term loan and revolving
credit facility more particularly described in that certain Credit Agreement
dated as of March 29, 2006 by and among the Partnership, Holdings and Bank of
America, N.A., as the same may be amended, modified, supplemented, renewed,
replaced and/or refinanced from time to time with Bank of America, N.A. or any
other lender(s). For avoidance of doubt, Loan Facility shall include any future
secured indebtedness under which the Partnership is obligated.
     “Majority in Interest of the Limited Partners” means those Limited Partners
holding and voting more than 50% of the Partnership Interests. For purposes of
calculating any vote of Limited Partners as set forth herein, any interest held
by an Assignee which has not been admitted as a Limited Partner shall be
excluded.
     “Managing Member” shall have the meaning set forth in Section 3.3(b)
hereof.
     “Market Price” means on any given day on which Class A Common Stock is
traded on the relevant exchange, the closing sales price of such Class A Common
Stock.
     “Members of Holdings” shall mean each “Member” of Holdings, as defined in
the Holdings Operating Agreement (as the same exists as of the date hereof). As
of the date hereof the Members of Holdings are as set forth in the first column
of Exhibit B attached hereto.
     “Net Cash Flow” means with respect to the applicable time period, the
excess of Gross Receipts for such time period over the sum of all Operating
Expenses and/or amounts applied to Reserves during such time period.
     “Net Taxable Income” shall have the meaning set forth in Section 6.2
hereof.
     “Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a fiscal year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that Fiscal Year, determined according to
the provisions of Regulations Section 1.704-2(c).
     “Operating Committee” shall have the meaning set forth in Section 3.3(b)
hereof.
     “Operating Expenses” means all cash expenditures of every kind and nature
which the Partnership shall pay, including, without limitation, Transaction
Expenses, debt service payments, capital expenditures and audit and legal
expenses.
     “Partner” and “Partners” shall have the applicable meanings set forth in
the introductory paragraph hereof.
     “Partner Nonrecourse Debt Minimum Gain” means an amount with respect to
each partner nonrecourse debt (as defined in Regulations Section 1.704-2(b)(4))
equal to the Partnership Minimum Gain that would result if such partner
nonrecourse debt were treated as a

-6-



--------------------------------------------------------------------------------



 



nonrecourse liability (as defined in Regulations Section 1.752-1(a)(2))
determined in accordance with Regulations Section 1.704-2(i)(3).
     “Partner Nonrecourse Deductions” has the meaning ascribed to the term
“partner nonrecourse deductions” set forth in Regulations Section 1.704-2(i)(2).
     “Partnership” means Holliday Fenoglio Fowler, L.P., a Texas limited
partnership.
     “Partnership Interest” of a Partner means a Partner’s entire interest in
the Partnership, including, without limitation, the right to vote on, consent
to, or otherwise participate in, any decision or action of or by the Partners
granted pursuant to this Partnership Agreement.
     “Partnership Minimum Gain” has the meaning set forth in Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).
     “Percentage Interest” shall mean as of the date of determination with
respect to each Partner, the percentage obtained by dividing the Units then held
by such Partner by the Units then held by all Partners. The Percentage Interest
of each Partner as of the date hereof is as set forth in the third column of
Exhibit A attached hereto.
     “Person” means any individual, partnership, corporation, trust or other
entity.
     “Profit Participation Plan” shall mean that certain Profit Participation
Bonus Plan dated as of the date hereof.
     “Profits” and “Losses” means, for each Fiscal Year or other period, the
taxable income or loss of the Partnership, or particular items thereof,
determined in accordance with the accounting method used by the Partnership for
U.S. federal income tax purposes with the following adjustments: (a) all items
of income, gain, loss or deduction allocated pursuant to Section 7.3 shall not
be taken into account in computing such taxable income or loss; (b) any income
of the Partnership that is exempt from U.S. federal income taxation and not
otherwise taken into account in computing Profits and Losses shall be added to
such taxable income or loss; (c) if the Carrying Value of any asset differs from
its adjusted tax basis for U.S. federal income tax purposes, any gain or loss
resulting from a disposition of such asset shall be calculated with reference to
such Carrying Value; (d) upon an adjustment to the Carrying Value (other than an
adjustment in respect of depreciation) of any asset, pursuant to the definition
of Carrying Value, the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (e) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S. federal income tax purposes,
the amount of depreciation, amortization or cost recovery deductions with
respect to such asset for purposes of determining Profits and Losses, if any,
shall be an amount which bears the same ratio to such Carrying Value as the U.S.
federal income tax depreciation, amortization or other cost recovery deductions
bears to such adjusted tax basis (provided, that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the General
Partner may use any reasonable method for purposes of determining depreciation,
amortization or other cost recovery deductions in calculating Profits and
Losses); and (f) except for items noted in (a) above, any expenditures of the
Partnership not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing Profits and
Losses pursuant to this definition shall be treated as deductible items.

-7-



--------------------------------------------------------------------------------



 



     “Properties” means all real and personal properties and assets acquired by
the Partnership and shall include both tangible and intangible property.
     “Regulations” shall include proposed, temporary and final regulations
promulgated under the Code.
     “Reserves” means the amounts used to pay or establish reserves for future
Operating Expenses and other expected and unexpected expenses of the
Partnership, including reserves for taxes and insurance, debt payments,
repayment of loans to Partners, capital improvements, replacements and
contingencies, if any, all as reasonably determined by the General Partner.
     “Securities Act” means the U.S. Securities Act of 1933, and the rules and
regulations promulgated thereunder, in each instance as amended and as the same
may be further amended from time to time.
     “Solicit(s)” shall have the meaning set forth in Section 7 of the
Employment Agreement executed by the applicable Member of Holdings. In the event
an Employment Agreement with respect to a Member of Holdings is not then in
effect, the definitions of Solicit(s) as set forth in Section 7 of the
Employment Agreement attached hereto as Exhibit D shall be deemed to be fully
restated and incorporated herein as the definition of Solicit(s).
     “Subsidiary(ies)” means, with respect to any Person, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity, are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, by such Person.
     “Super Majority Vote” shall mean a vote of sixty-five percent (65%) or more
of the Voting Interests.
     “Tax Advance” shall have the meaning set forth in Section 7.5 hereof.
     “Tax Amount” shall have the meaning set forth in Section 6.2 hereof.
     “Tax Distributions” shall have the meaning set forth in Section 6.2 hereof.
     “Tax Matters Partner” shall have the meaning set forth in Section 7.6
hereof.
     “Transaction Agreement” shall have the meaning set forth in Recital C
hereof.
     “Transaction Expenses” shall mean all expenses incurred by (or allocated
to) the Partnership (or any of its direct or indirect equity owners) from time
to time under and in accordance with the terms of the Transaction Agreement.
     “Transfer” means, in respect of any direct or indirect interest in any
Unit, or any Property or other asset of the Partnership, any sale, assignment,
pledge, transfer, or other disposition

-8-



--------------------------------------------------------------------------------



 



thereof (specifically excluding any distributions made in accordance with the
provisions of Article VI hereof and/or the applicable provisions of the
constituent documents of any Partner, HFF Holdings and/or Publico), whether
voluntarily or by operation of Law, including, without limitation, the exchange
of any direct or indirect interest in any Unit for any other security.
     “Unit” shall mean with respect to each Partner (or assignee) the Units
assigned to such Partner or Assignee, as set forth in the second column of
Exhibit A, as the same may be adjusted in accordance with the terms hereof.
     “Units in Holdings” shall mean all “Units” issued to the Members in
Holdings pursuant to the Holdings Operating Agreement. The Units in Holdings as
of the date hereof are as set forth in the second column of Exhibit B attached
hereto and are subject to adjustment in accordance with the Holdings Operating
Agreement.
     “Voting Interest” shall mean as of the date of determination with respect
to each Voting Right Holder, the percentage obtained by dividing the Voting
Units then held by such Voting Right Holder by the Voting Units then held by all
Voting Right Holders.
     “Voting Right Holder” shall mean any employee of the Partnership or HFFS
with a title of Senior Managing Director or Executive Managing Director (or any
other title which may hereafter be created and pursuant to which the Partners
hereto shall agree to confer authority of a level at least equal to that of a
Senior Managing Director).
     “Voting Units” shall mean the units representing Voting Interests which are
assigned to the applicable Voting Right Holders from time to time in accordance
with the terms of Section 3.3(b) hereof.
ARTICLE II
FORMATION, NAME, PURPOSES AND OFFICES
     Section 2.1. Organization. The Partners confirm and ratify the organization
and formation of the Partnership as a limited partnership pursuant to the
provisions of the Act for the purposes set forth in Section 2.3 below and upon
the terms and conditions set forth in this Agreement.
     Section 2.2. Partnership Name. The name of the Partnership shall be
Holliday Fenoglio Fowler, L.P., and all business of the Partnership shall be
conducted in such name, or any other assumed name(s) designated by the General
Partner.
     Section 2.3. Purposes. The purpose and business of the Partnership shall be
to engage in any lawful act or activity for which limited partnerships may be
formed under the Act.
     Section 2.4. Registered Office. The registered office of the Partnership in
the State of Texas is 2000 Post Oak Boulevard, Suite 2000, One Post Oak Central,
Houston, Texas 77056, and the name and address of the registered agent for
service of process on the Partnership in the State of Texas is CT Corp., 1201
Main Street, Suite 1150, Houston, Texas 77002. The name and business address of
the General Partner is Holliday GP Corp., 2000 Post Oak Boulevard, Suite 2000,
One Post Oak Central, Houston, Texas 77056. The General Partner may change the

-9-



--------------------------------------------------------------------------------



 



registered office of the Partnership to any other place within the State of
Texas upon ten (10) days’ written notice to the Limited Partners and the
preparation and filing of an amendment to the Certificate reflecting such
change. The Partnership may maintain other offices at such other locations as
the General Partner shall determine from time to time.
     Section 2.5. Term. The term of the Partnership commenced upon the initial
filing of the Certificate and shall continue until the winding up and
liquidation of the Partnership and its business following an event of
dissolution as described in Section 10.2 hereof.
ARTICLE III
MANAGEMENT OF THE PARTNERSHIP
     Section 3.1. Authority of General Partner. Subject to the terms hereof, the
management and control of the business and affairs of the Partnership and the
Properties of the Partnership shall be exclusively vested in the General Partner
who shall (subject to the terms hereof) have (a) the sole and exclusive right to
manage the business of the Partnership (including, without limitation, with
respect to the Partnership’s incurrence and repayment of indebtedness) and
(b) all of the rights and powers which may be possessed by general partners
under the Act.
     Section 3.2. Expenses. The Partnership shall bear and/or reimburse the
General Partner for any expenses incurred by the General Partner.
     Section 3.3. Officers; Voting Right Holders.
     (a) The General Partner may delegate its rights and authority hereunder to
certain officers of the Partnership. Without limiting the foregoing, the General
Partner shall have the right to (i) confer individual titles and designations to
employees of the Partnership, (ii) remove such titles and designations from any
such employee with or without cause, and (iii) delegate levels of authority to
the holders of such titles and designations. The General Partner hereby ratifies
and confirms all titles and designations (and associated authority) granted
employees of the Partnership, as such titles and designations (and associated
authority) existed immediately prior to the Effective Time (all pursuant to a
resolution to be entered into in connection with this Agreement).
     (b) The sole rights granted to the Voting Right Holders hereunder shall be
to (i) elect the “Managing Member” and “Operating Committee” of the Partnership
and (ii) participate in the process of preparing the proposed Annual Operating
Budget in accordance with and subject to the provisions of Section 3.5. The
Partnership shall grant each Voting Right Holder one Voting Unit. Additionally,
each Voting Right Holder which as of the date of determination then owns any
Units in Holdings, Class A Common Stock and/or Class A Common Stock Equivalents
shall be entitled to additional Voting Units determined based on the sum of
(i) the product of all Units in Holdings then held by such Voting Right Holder
multiplied by Acquisition’s then Percentage Interest, and (ii) the product of
all Class A Common Stock and Class A Common Stock Equivalents then held by such
Voting Right Holder multiplied by Holdco’s and the General Partner’s then
aggregate Percentage Interest (with the Percentage Interests described in
clauses (i) and (ii) above being determined assuming that each Class A Common
Stock

-10-



--------------------------------------------------------------------------------



 



Equivalent, if any, then held by a Voting Right Holder has been converted to a
share of Class A Common Stock).
     Section 3.4. Managing Member and Operating Committee.
     (a) The Voting Right Holders shall elect the Managing Member and the
Operating Committee in accordance with the terms set forth below. The sole
rights and responsibilities of the Managing Member and Operating Committee
hereunder shall be to (i) participate in the process of preparing the proposed
Annual Operating Budget in accordance with and subject to the provisions of
Section 3.5 and (ii) consult with and make non-binding recommendations to the
General Partner in connection with the General Partner’s performance of its
duties and obligations (and the exercise of its rights) hereunder.
     (b) (i) The Managing Member shall be a Voting Right Holder, shall be
elected by Super Majority Vote and shall serve a term of two (2) years (provided
that the term of the initial Managing Member shall terminate on February 5,
2009), after which the Managing Member and any other Voting Right Holder may
stand for election or re-election, as the case may be, by Super Majority Vote;
(ii) the initial Managing Member shall be John H. Pelusi, Jr.; and (iii) the
Managing Member may be removed by a vote of 75% or more of the Voting Interests
(and in any such event the replacement Managing Member shall subject to the
terms hereof serve the then remaining term of such removed Managing Member).
     (c) The Operating Committee shall (i) at all times be comprised of two
(2) non-voting committee members (neither of which non-voting members need be a
Voting Right Holder) and eight (8) voting members (all of which voting members
shall be Voting Right Holders) and (ii) be elected by a Super Majority Vote to
serve a term of two (2) years (provided that the term of each initial Operating
Committee member shall terminate on February 5, 2009), after which each member
of the Operating Committee and any other qualified employee of the Partnership
may stand for re-election or election, as the case may be, by Super Majority
Vote. The initial Operating Committee shall be comprised of Nancy O. Goodson (as
a non-voting member), Gregory R. Conley (as a non-voting member), John H.
Pelusi, Jr., Mark D. Gibson, Joe B. Thornton, Jr., John P. Fowler, Stephen C.
Conley, Scott F. McMullin, Scott Galloway and Manuel A. deZarraga. Any member of
the Operating Committee is subject to removal prior to the end of his or her
term by a recall Super Majority Vote and, if such removal is voted, the Voting
Right Holders shall vote to replace such Operating Committee member by Super
Majority Vote (and in such event the replacement Operating Committee member
shall (subject to the terms hereof) serve the remaining term of the Operating
Committee member so recalled).
     Section 3.5. Budget. The annual operating budget of the Partnership and its
Subsidiaries, if any, (the “Annual Operating Budget”) shall be prepared by the
Managing Member (or his designee) by December 1st of each year for approval by
the Operating Committee. The Annual Operating Budget shall be based on, inter
alia, information provided to the Managing Member by the heads of each office
and line of business of the Partnership and its Subsidiaries, if any, and shall
set forth in reasonable detail budgeted monthly operating income and monthly
operating capital and other expenses for the Partnership and its Subsidiaries,
if any (including, without limitation, estimated bonuses for each office and
line of business). Upon approval by the Operating Committee the same shall be
submitted to the Voting Right Holders

-11-



--------------------------------------------------------------------------------



 



for approval by a Super Majority Vote. If the Voting Right Holders fail to
approve the Annual Operating Budget by Super Majority Vote, the same will be
revised and resubmitted for approval as set forth above; this process will be
followed until an Annual Operating Budget is approved by the Voting Right
Holders as set forth above. Upon such approval, the Annual Operating Budget will
then be submitted as a non-binding recommendation to the General Partner. The
General Partner may revise in any and all respects the process by which the
Annual Operating Budget is prepared at any time and from time to time in its
sole discretion. The duly authorized officers of the Partnership shall have the
right to incur expenses and make expenditures in accordance with the terms of
the approved Annual Operating Budget.
     Section 3.6. Authority of Limited Partners. Subject to the terms hereof, no
Limited Partner, in its capacity as such, shall participate in or have any
control over the business of the Partnership. Except as expressly provided
herein, the Units (and associated Partnership Interests) do not confer any
rights upon the Limited Partners to participate in the conduct, control or
management of the business of the Partnership described in this Agreement, which
as described above shall be vested exclusively in the General Partner. In all
matters relating to or arising out of the conduct of the operation of the
Partnership, the decision of the General Partner shall be the decision of the
Partnership. Except as required or permitted by applicable Law, or expressly
provided herein or by separate agreement with the Partnership, no Partner (other
than the General Partner, acting in such capacity) shall take any part in the
management or control of the operation or business of the Partnership in its
capacity as a Partner, nor shall any Partner (other than the General Partner,
acting in such capacity) have any right, authority or power to act for or on
behalf of or bind the Partnership in his or its capacity as a Partner in any
respect or assume any obligation or responsibility of the Partnership or of any
other Partner.
ARTICLE IV
PARTNERS’ CAPITAL CONTRIBUTIONS
     Section 4.1. Capital Contributions To Date. The Capital Contributions of
the Partners as in effect immediately following the Effective Time are reflected
in the books and records of the Partnership as provided to and approved by each
Partner.
     Section 4.2. Capital Accounts. A separate capital account has been
established for each Partner (each a “Capital Account”) on the books of the
Partnership (a) in connection with the Capital Contributions made by the
Partners hereto (and/or their predecessors in interest) and (b) in accordance
with the provisions of Section 1.704-1(b)(2)(iv) of the Regulations. The Capital
Account of each Partner shall be credited with such Partner’s Capital
Contributions, if any, all Profits allocated to such Partner pursuant to
Section 7.1 and any items of income or gain which are specially allocated
pursuant to Section 7.3; and shall be debited with all Losses allocated to such
Partner pursuant to Section 7.2, and any items of loss or deduction of the
Partnership specially allocated to such Partner pursuant to Section 7.3, and all
cash and the Carrying Value of any property (net of liabilities assumed by such
Partner and the liabilities to which such property is subject) distributed by
the Partnership to such Partner. Any references in any section of this Agreement
to the Capital Account of a Partner shall be deemed to refer to such Capital
Account as the same may be credited or debited from time to time as set forth
above. In the event of any Transfer in accordance with the terms of this
Agreement, the Assignee shall succeed to the Capital Account of the transferor
to the extent the same relates to

-12-



--------------------------------------------------------------------------------



 



the Units transferred. In connection with Holdco’s acquisition of Units in the
Partnership from Acquisition, which the Partners shall treat as a purchase of a
partnership interest from an existing Partner for which an election under Code
Section 754 shall be made by the Partnership, the Partners acknowledge and agree
that any adjustment to the basis of Partnership property arising under Code
Sections 754 and 743 and any subsequent depreciation, depletion, amortization
and gain or loss adjustments resulting from such basis adjustments shall not be
reflected in the Capital Accounts of the Partners, in accordance with
Section 1.704-1(b)(2)(iv)(m)(2) of the Regulations. As a consequence of Holdco’s
acquisition of Units in the Partnership from Acquisition, Holdco will succeed to
a portion of the Capital Account of Acquisition, with such portion equal to the
Capital Account of Holdco prior to such acquisition multiplied by the Percentage
Interest of Holdco.
ARTICLE V
UNITS; CLASS A COMMON STOCK
     Section 5.1. Units. Interests in the Partnership shall be represented by
the Units.
     Section 5.2. Splits; Distributions and Reclassifications. The Partnership
shall not in any manner subdivide (by any Unit split, Unit distribution,
reclassification or recapitalization or otherwise) or combine (by reverse Unit
split, reclassification, recapitalization or otherwise) the outstanding Units
unless an identical event simultaneously occurs with respect to the Class A
Common Stock, in which event the Units shall be subdivided or combined
concurrently with and in the same manner as the Class A Common Stock as and to
the extent necessary to ensure that the ratio of (a) Class A Common Stock then
outstanding to (b) the aggregate Units held by Holdco and the General Partner
immediately prior to any such event shall remain the same immediately following
any such event.
     Section 5.3. Cancellation of Class A Common Stock and Units. At any time a
share of Class A Common Stock is redeemed, repurchased, acquired, cancelled or
terminated by Publico, one Unit registered in the name of Holdco (or in the
event Holdco no longer holds Units, the General Partner) will automatically be
cancelled for no consideration by the Partnership, in order that the ratio of
(a) Class A Common Stock then outstanding to (b) the aggregate Units held by
Holdco and the General Partner immediately prior to any such event shall remain
the same immediately following any such event.
     Section 5.4. Incentive Plans. At any time Publico issues a share of Class A
Common Stock to an employee of the Partnership or HFFS pursuant to an Incentive
Plan (whether pursuant to the exercise of a stock option or the grant of a
restricted share award or otherwise), the following shall occur: (a) Publico
shall be deemed to contribute to the capital of Holdco an amount of cash equal
to the current per share Market Price of a share of Class A Common Stock on the
date such share is issued (or, if earlier, the date the related option is
exercised), and Holdco shall in turn be deemed to contribute to the capital of
(i) the Partnership an amount equal to one-half of such amount and (ii) HFFS an
amount equal to one-half of such amount, and the Capital Account of Holdco in
the Partnership and HFFS shall be adjusted accordingly; (b) the Partnership and
HFFS shall together be deemed to purchase from Holdco a share of Class A Common
Stock for an amount of cash equal to the amount of cash deemed contributed by
Holdco to the Partnership in clause (a) above (and such share of Class A Common
Stock shall be

-13-



--------------------------------------------------------------------------------



 



deemed delivered to its owner under the Incentive Plan); (c) the net proceeds
(including the amount of any payments made on a loan with respect to a stock
purchase award) received by Holdco with respect to any such share, if any, shall
be concurrently transferred and paid to the Partnership (and such net proceeds
so transferred shall not constitute a Capital Contribution) in such amount as
the General Partner shall determine, and the balance of any such net proceeds
shall be concurrently transferred and paid to HFFS (and such net proceeds shall
not constitute a capital contribution to HFFS); and (d) the Partnership shall
issue to Holdco a Unit registered in the name of Holdco. The Partnership shall
retain any net proceeds that are paid directly to the Partnership.
     Section 5.5. Offerings of Class A Common Stock. At any time Publico issues
a share of Class A Common Stock other than in connection with an Incentive Plan
or the IPO (it being agreed that Holdco will acquire the Units noted in
Exhibit A in connection with the IPO pursuant to the terms of the Transaction
Agreement), net proceeds received by Publico with respect to such share shall be
concurrently transferred to Holdco for transfer to the Partnership and HFFS in
such manner as the General Partner shall determine and the Partnership shall in
return issue to Holdco one Unit registered in the name of Holdco, and the
Capital Account of Holdco shall be adjusted accordingly.
     Section 5.6. Forfeiture. Upon the occurrence of any event resulting in
Forfeited Units in Holdings, (a) pursuant to the Holdings Operating Agreement,
the affected Member of Holdings shall cease to have any rights with respect to
the Forfeited Units in Holdings, and (b) simultaneous with the occurrence of
such forfeiture, Acquisition shall forfeit a portion of the Units it then holds
(such forfeited Units, the “Forfeited Units”) as determined based on the product
of (i) the total Units then held by Acquisition (prior to giving effect to the
forfeiture of such Forfeited Units) multiplied by (ii) the fraction obtained by
dividing the Forfeited Units in Holdings at issue by the total Units in Holdings
then outstanding (prior to giving effect to the forfeiture of such Forfeited
Units in Holdings).
     Section 5.7. Class A Common Stock. Notwithstanding anything herein to the
contrary, the Partnership shall not at any time permit the Transfer of any Units
that would allow Acquisition and Holdings to become the beneficial owner in the
aggregate of greater than 9.99% of the then outstanding shares of Class A Common
Stock of Publico (determined in accordance with Rule 13d-3 promulgated under the
Securities Act).
     Section 5.8. Register. The register of the Partnership shall be the
definitive record of ownership of each Unit and all relevant information with
respect to each Partner. Unless the General Partner shall determine otherwise,
Units shall not be certificated and recorded in the books and records of the
Partnership.
ARTICLE VI
DISTRIBUTIONS
     Section 6.1. Distributions of Net Cash Flow. The General Partner, in its
discretion, may authorize distributions by the Partnership to the Partners, it
being agreed that all distributions shall be made pro rata in accordance with
the Partners’ respective Percentage Interests.

-14-



--------------------------------------------------------------------------------



 



     Section 6.2. Tax Distributions. Without limiting the foregoing, except to
the extent otherwise provided under Section 7.5, if the General Partner
reasonably determines that the taxable income of the Partnership for any Fiscal
Year will give rise to taxable income for the Partners (“Net Taxable Income”),
the General Partner shall to the extent of Net Cash Flow, first cause the
Partnership to distribute Net Cash Flow for purposes of allowing Partners (and
their constituents) to fund their (or their members’) respective income tax
liabilities deemed to be attributable for purposes of this Agreement to their
(or their members’) respective shares of Net Taxable Income (the “Tax
Distributions”). The Tax Distributions payable to each such Partner with respect
to any Fiscal Year shall be computed based upon the General Partner’s estimate
of the Net Taxable Income allocable to such Partner in accordance with the terms
hereof, multiplied by the Assumed Tax Rate (the “Tax Amount”). For purposes of
computing the Tax Amount, the effect of any benefit to a Partner under Section
743(b) of the Code or other special allocations of income or deductions shall be
ignored. Tax Distributions shall only be effected through distributions with
respect to Partnership Interests, and shall only be made to Partners. Tax
Distributions shall be calculated and paid no later than one day prior to each
quarterly due date (without giving effect to any extensions) for the payment by
corporations of estimated taxes under the Code in the following manner (A) for
the first quarterly period, 25% of the Tax Amount, (B) for the second quarterly
period, 50% of the Tax Amount, less the prior Tax Distributions for such Fiscal
Year, (C) for the third quarterly period, 75% of the Tax Amount, less the prior
Tax Distributions for such Fiscal Year and (D) for the fourth quarterly period,
100% of the Tax Amount, less the prior Tax Distributions for such Fiscal Year.
Following each Fiscal Year, and no later than one day prior to the due date
(without giving effect to any extensions) for the payment by corporations of
income taxes for such Fiscal Year, the General Partner shall make an amended
calculation of the Tax Amount for such Fiscal Year (the “Amended Tax Amount”),
and shall cause the Partnership to distribute a Tax Distribution, out of Net
Cash Flow, to the extent that the Amended Tax Amount so calculated exceeds the
cumulative Tax Distributions previously made by the Partnership in respect of
such Fiscal Year. If the Amended Tax Amount is less than the cumulative Tax
Distributions previously made by the Partnership in respect of the relevant
Fiscal Year, then the difference (the “Credit Amount”) shall be applied against,
and shall reduce, the amount of Tax Distributions made to the Partners for
subsequent Fiscal Years. Within thirty (30) days following the date on which the
Partnership files its U.S. federal income tax return for a Fiscal Year, the
General Partner shall make a final calculation of the Tax Amount for such Fiscal
Year (the “Final Tax Amount”) and shall cause the Partnership to distribute a
Tax Distribution, out of Net Cash Flow, to the extent that the Final Tax Amount
so calculated exceeds the Amended Tax Amount. If the Final Tax Amount is less
than the Amended Tax Amount in respect of the relevant Fiscal Year, then the
difference (“Additional Credit Amount”) shall be applied against, and shall
reduce, the amount of Tax Distributions made to the Partners for subsequent
Fiscal Years. Any Credit Amount and Additional Credit Amount applied against
future Tax Distributions shall be treated as an amount actually distributed
pursuant to this Section 6.2 for purposes of the computations described herein.
     Section 6.3. Liquidation Distributions. Distributions upon liquidation
shall be made as provided in Section 11.1.
     Section 6.4. Limitation on Distributions. Notwithstanding any provision to
the contrary contained in this Agreement, the General Partner shall not make a
Partnership

-15-



--------------------------------------------------------------------------------



 



distribution to any Partner if such distribution would violate Section 6.07 of
the Act or other applicable Law.
ARTICLE VII
ALLOCATIONS
     Section 7.1. Allocations of Profits. Profits for any Fiscal Year shall be
allocated to the Partners:
     (a) first, in an amount equal to the aggregate excess of the Losses
allocated to each Partner pursuant to Section 7.2(a) hereof over the aggregate
amount of Profits allocated to such Partner under this Section 7.1(a) in
proportion to such excesses until such excesses equal zero; and
     (b) thereafter to the Partners, in proportion to their Percentage Interests
which shall be determined based on the daily weighted average Percentage
Interest held by each Partner during the applicable Fiscal Year.
     Section 7.2. Allocation of Losses. Losses for any Fiscal Year shall be
allocated as set forth in Section 7.2(a) below, subject to the limitations of
Section 7.2(b) below.
     (a) Losses for any Fiscal Year shall be allocated to the Partners in
accordance with their Percentage Interests which shall be determined based on
the daily weighted average Percentage Interest held by each Partner during the
applicable Fiscal Year.
     (b) The Losses allocated pursuant to Section 7.2(a) hereof shall not exceed
the maximum amount of Losses that can be so allocated without causing any
Limited Partner to have an adjusted capital account deficit at the end of any
Fiscal Year. All Losses in excess of the limitations set forth in this
Section 7.2(b) shall be allocated to the General Partner.
     Section 7.3. Special Allocations.
     (a) If there is a net decrease in Partnership Minimum Gain or Partner
Nonrecourse Debt Minimum Gain (determined in accordance with the principles of
Regulations Sections 1.704-2(d) and 1.704-2(i)) during any Partnership taxable
year, the Partners shall be specially allocated items of Partnership income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
their respective shares of such net decrease during such year, determined
pursuant to Regulations Sections 1.704-2(g) and 1.704-2(i)(5). The items to be
so allocated shall be determined in accordance with Regulations
Section 1.704-2(f). This Section 7.3(a) is intended to comply with the minimum
gain chargeback requirements in such Sections of the Regulations and shall be
interpreted consistently therewith; including that no chargeback shall be
required to the extent of the exceptions provided in Regulations
Sections 1.704-2(f) and 1.704-2(i)(4).
     (b) If any Partner unexpectedly receives any adjustments, allocations, or
distributions described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or
(6), items of Partnership income and gain shall be specially allocated to such
Partner in an amount and manner sufficient to eliminate the deficit balance in
such Partner’s Adjusted Capital Account Balance created by such

-16-



--------------------------------------------------------------------------------



 



adjustments, allocations or distributions as promptly as possible; provided,
that an allocation pursuant to this Section 7.3(b) shall be made only to the
extent that a Partner would have a deficit Adjusted Capital Account Balance in
excess of such sum after all other allocations provided for in this Article VII
have been tentatively made as if this Section 7.3(b) were not in this Agreement.
This Section 7.3(b) is intended to comply with the “qualified income offset”
requirement of the Code and shall be interpreted consistently therewith.
     (c) If any Partner has a deficit Capital Account at the end of any Fiscal
Year which is in excess of the sum of (i) the amount such Partner is obligated
to restore, if any, pursuant to any provision of this Agreement, and (ii) the
amount such Partner is deemed to be obligated to restore pursuant to the
penultimate sentences of Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5),
each such Partner shall be specially allocated items of Partnership income and
gain in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this Section 7.3(c) shall be made only if and to the
extent that a Partner would have a deficit Capital Account in excess of such sum
after all other allocations provided for in this Article VII have been
tentatively made as if Section 7.3(b) and this Section 7.3(c) were not in this
Agreement.
     (d) Nonrecourse Deductions shall be allocated to the Partners in accordance
with their respective Percentage Interests.
     (e) Partner Nonrecourse Deductions for any taxable period shall be
allocated to the Partner who bears the economic risk of loss with respect to the
liability to which such Partner Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(j).
     (f) Any special allocations of income or gain pursuant to Sections 7.3(b)
or 7.3(c) hereof shall be taken into account in computing subsequent allocations
pursuant to Section 7.1 and 7.2 and this Section 7.3(f), so that the net amount
of any items so allocated and all other items allocated to each Partner shall,
to the extent possible, be equal to the net amount that would have been
allocated to each Partner if such allocations pursuant to Sections 7.3(b) or
7.3(c) had not occurred.
     Section 7.4. Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of Profits and Losses and
specially allocated items are allocated for Capital Account purposes; provided,
that in the case of any asset the Carrying Value of which differs from its
adjusted tax basis for U.S. federal income tax purposes, income, gain, loss and
deduction with respect to such asset shall be allocated solely for income tax
purposes in accordance with the principles of Sections 704(b) and (c) of the
Code (in any manner determined by the General Partner and permitted by the Code
and the Regulations) so as to take account of the difference between Carrying
Value and adjusted basis of such asset; provided, further, that the Partnership
shall use the traditional method (as such term is defined in Regulations Section
1.704-3(b)(1)) for all Section 704(c) allocations and “reverse Section 704(c)
allocations”. As a consequence of the election that the Partnership is to make
under Code Section 754, Holdco will timely furnish the Partnership with the
notice required under Section 1.743-1(k)(2) of the Regulations that relates to
its purchase of Units in the Partnership from Acquisition and following that,
the Partnership will timely make any resulting adjustments to income, gain, loss
or deduction as well

-17-



--------------------------------------------------------------------------------



 



as to basis of Partnership property under Section 743(b) in accordance with
Section 1.743-1(k) and duly inform Holdco of those adjustments.
     Section 7.5. Tax Advances. To the extent the Partnership reasonably
believes that it is required by Law to withhold or to make tax payments on
behalf of or with respect to any Partner or the Partnership is subjected to tax
itself by reason of the status of any Partner (“Tax Advances”), the General
Partner may withhold such amounts and make such tax payments as so required. All
Tax Advances made on behalf of a Partner shall be repaid by reducing the amount
of the current or next succeeding distribution or distributions which would
otherwise have been made to such Partner or, if such distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Partner. For all purposes of this Agreement such
Partner shall be treated as having received the amount of the distribution that
is equal to the Tax Advance. Each Partner hereby agrees to indemnify and hold
harmless the Partnership and the other Partners from and against any liability
(including, without limitation, any liability for taxes, penalties, additions to
tax or interest other than any penalties, additions to tax or interest imposed
as a result of the Partnership’s failure to withhold or make a tax payment on
behalf of such Partner which withholding or payment is required pursuant to
applicable Law but only to the extent amounts sufficient to pay such taxes were
not timely distributed to the Partner pursuant to Section 6.2) with respect to
income attributable to or distributions or other payments to such Partner.
     Section 7.6. Tax Matters. The General Partner shall be the initial “tax
matters partner” within the meaning of Section 6231(a)(7) of the Code (the “Tax
Matters Partner”). The Partnership shall file as a partnership for federal,
state and local income tax purposes, except where otherwise required by Law. All
elections required or permitted to be made by the Partnership, and all other tax
decisions and determinations relating to federal, state or local tax matters of
the Partnership, shall be made by the Tax Matters Partner, in consultation with
the Partnership’s attorneys and/or accountants. Tax audits, controversies and
litigations shall be conducted under the direction of the Tax Matters Partner.
The Tax Matters Partner shall keep the other Partners reasonably informed as to
any tax actions, examinations or proceedings relating to the Partnership and
shall submit to the other Partners, for their review and comment, any settlement
or compromise offer with respect to any disputed item of income, gain, loss,
deduction or credit of the Partnership. As soon as reasonably practicable after
the end of each Fiscal Year, the Partnership shall send to each Partner a copy
of U.S. Internal Revenue Service Schedule K-1, and any comparable statements
required by applicable state or local income tax Law, with respect to such
Fiscal Year. The Partnership also shall provide the Partners with such other
information as may be reasonably requested for purposes of allowing the Partners
to prepare and file their own tax returns. The General Partner shall maintain
and not revoke the election pursuant to Section 754 for the Partnership which is
currently in effect.
     Section 7.7. Other Allocation Provisions. Certain of the foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such regulations. Sections 4.3, 7.1, 7.2 and 7.3 may be amended at any time
by the General Partner if necessary, in the opinion of tax counsel to the
Partnership, to comply with such regulations, so long as any such amendment does
not materially change the relative economic interests of the Partners.

-18-



--------------------------------------------------------------------------------



 



ARTICLE VIII
BOOKS AND RECORDS
     Section 8.1. Books and Records; Periodic Reporting.
     (a) The Partnership shall keep accurate and complete books of account and
records on an accrual basis prepared in accordance with generally accepted
accounting principles. All financial statements shall be accurate in all
material respects and shall present fairly the financial position and results of
operations of the Partnership. The books of account and records of the
Partnership shall at all times be maintained at the principal office of the
Partnership.
     (b) No later than 90 days after the end of each Fiscal Year, the General
Partner shall furnish the Limited Partners with financial statements prepared in
accordance with generally accepted accounting principles.
     (c) No later than 60 days after the end of each fiscal quarter (other than
the last fiscal quarter) in each Fiscal Year, the General Partner shall furnish
the Limited Partners with financial statements for such fiscal quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
fiscal quarter prepared in accordance with generally accepted accounting
principles, subject to normal year end adjustments.
     (d) The Partnership’s federal, state and local income and other tax returns
shall be prepared at the expense of the Partnership by a firm of certified
public accountants selected by the General Partner. All tax returns shall be
signed on behalf of the Partnership and filed by the General Partner.
     Section 8.2. Right to Inspection. Each Limited Partner shall have the right
at all reasonable times upon reasonable notice to examine and copy at its
expense the books and records of the Partnership.

-19-



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMISSION AND WITHDRAWAL OF PARTNERS;
ASSIGNMENT; REMOVAL OF GENERAL PARTNER
     Section 9.1. Transfer by Limited Partner. No Limited Partner, owner of any
beneficial ownership interest in any Limited Partner, nor any Assignee (as
hereinafter defined) may, absent the prior written consent of the General
Partner, which consent may be withheld for any reason or no reason, cause or
permit a Transfer. Without such written consent of the General Partner, any
transferee of a Limited Partner (an “Assignee”) shall not be entitled to become
a substitute Limited Partner and upon any transfer to, or foreclosure or other
realization of, any Partnership Interest by an Assignee, such Assignee shall
only be entitled to receive any distributions payable with respect to the Units
which were the subject of such Transfer and shall not be entitled to consent or
vote on any matter requiring the consent or approval of the Partners (or any of
them). The transferring Limited Partner will remain a Partner even if it has
transferred all of its Units to one or more Assignee(s) until such time as the
Assignee(s) is admitted to the Partnership as a Limited Partner in accordance
with the terms of Section 9.2 below.
     Section 9.2. Admission of Substituting Partners. An Assignee will become a
substitute Limited Partner only if and when each of the following conditions is
satisfied:
     (a) the General Partner consents in writing to such admission, which
consent may be given or withheld, or made subject to such conditions as are
determined by the General Partner, in each case in the General Partner’s sole
discretion;
     (b) if required by the General Partner, the General Partner receives
written instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as a
substitute Limited Partner) that are in a form satisfactory to the General
Partner (as determined in its sole discretion);
     (c) if required by the General Partner, the General Partner receives an
opinion of counsel satisfactory to the General Partner to the effect that such
Transfer is in compliance with this Agreement and all applicable laws;
     (d) if required by the General Partner, the parties to the Transfer, or any
one of them, pay all of the Partnership’s reasonable expenses connected with
such Transfer (including, but not limited to, the reasonable legal and
accounting fees of the Partnership); and
     (e) General Partner’s determination that such Transfer is not prohibited
under the provisions of Section 9.4 hereof.
     Section 9.3. Additional and Substitute General Partners; Transfer by
General Partner. No Person may be admitted to the Partnership as an additional
or substitute general partner (and the General Partner or any additional or
substitute general partner shall not cause or permit a Transfer of all or any
portion of its interests hereunder or admit any additional or substitute general
partner) without the prior written consent or ratification of all the Limited
Partners. The consent of all the Limited Partners shall be deemed to have been
given in the event (and each Limited Partner agrees to provide a written consent
or ratification to such admission, substitution or other Transfer as requested
by the General Partner) such additional general partner, substitute

-20-



--------------------------------------------------------------------------------



 



general partner or other transferee has been approved of by a Majority in
Interest of the Limited Partners. Without limiting any other provisions
contained herein, no general partner (including, without limitation, the General
Partner) shall be entitled to Transfer all of its Units or to withdraw from
being a general partner of the Partnership unless following such Transfer or
withdrawal at least one general partner of the Partnership having the authority
granted to the General Partner hereunder (and subject to the requirements of
Section 3.4 hereof) shall remain in place. To the fullest extent permitted by
Law, any purported admission, withdrawal or removal of the General Partner that
is not in accordance with this Agreement shall be null and void.
     Section 9.4. Further Restrictions on Transfer. In no event may a Partner,
any owner of any beneficial ownership interest in any Partner or any Assignee,
Transfer all or any portion of its Partnership Interest if the effect of such
action would cause the Partnership to breach or be in default under any
agreement, document, contract or instrument to which the Partnership is a party,
or by which the Partnership or the assets of the Partnership are bound.
Additionally, in no event may a Transfer be made by any Partner or Assignee if:
     (a) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;
     (b) such Transfer would require the registration of the applicable
transferred Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other foreign securities laws or would constitute a non-exempt
distribution pursuant to applicable state securities laws;
     (c) such Transfer would cause any portion of the assets of the Partnership
to constitute assets of any employee benefit plan pursuant to the regulations
issued by the U.S. Department of Labor at Section 2510.3-101 of Part 2510 of
Chapter XXV, Title 29 of the Code of Federal Regulations, or any successor
regulations;
     (d) such Transfer would cause any portion of the assets of the Partnership
to become “plan assets” of any benefit plan investor within the meaning of
regulations issued by the U.S. Department of Labor at Section 2510.3-101 of
Part 2510 of Chapter XXV, Title 29 of the Code of Federal Regulations, or any
successor regulations, or to be regulated under the Employee Retirement Income
Security Act of 1974, as amended from time to time; or
     (e) to the extent requested, the Partnership does not receive such legal
and/or tax opinions and written instruments (including, without limitation,
copies of any instruments of Transfer and such Assignee’s consent to be bound by
this Agreement as an Assignee) that are in a form satisfactory to the applicable
Partner’s, as determined in any such Partner’s sole discretion.
     Section 9.5. Exchange Rights. Notwithstanding anything to the contrary
contained herein, any Transfer of Units by Acquisition to Holdco in accordance
with the provisions of Article V of that certain Amended and Restated
Certificate of Incorporation of HFF, Inc. shall not be subject to the prior
written consent of any of the Partners.
     Section 9.6. Permitted Transfers. Further notwithstanding anything to the
contrary contained herein (but subject to the provisions of Section 9.4),
(i) Holdings or any Member of

-21-



--------------------------------------------------------------------------------



 



Holdings (or its representatives) may Transfer all or a portion of any Units in
Holdings (A) to (x) such transferor’s immediate family members or trusts
established for the benefit of such family members for estate planning purposes,
(y) a Charity for gratuitous purposes or (z) Holdings or any other Member of
Holdings, or (B) by devise or descent or by operation of law upon the death or
disability of such Member of Holdings, (ii) without limiting any of the
foregoing, a Member of Holdings may withdraw or be involuntarily withdrawn as a
Member of Holdings but continue to exercise rights as an interest holder and/or
member thereof, in all events to the extent provided in the Holdings Operating
Agreement, (iii) Units in Holdings and/or related rights may be directly or
indirectly sold, assigned, pledged, transferred, or otherwise disposed of
pursuant to the terms of the Holdings Operating Agreement, (iv) “TRA Units” in
Holdings (as defined in the Holdings Operating Agreement) and/or related rights
may be directly or indirectly sold, assigned, pledged, transferred, or otherwise
disposed of in accordance with the Holdings Operating Agreement, (v) any
interests of Holdings in Acquisition may be sold, assigned, pledged,
transferred, or otherwise disposed of in accordance with the terms of the
Holdings Operating Agreement and any interests of Publico in Holdco may be sold,
assigned, pledged, transferred, or otherwise disposed of in accordance with the
terms of the organizational documents of Publico and (vi) any Transfer of shares
of Class A Common Stock or Class B Common Stock in accordance with applicable
Law, the Transaction Agreement and the organizational documents of Publico shall
not be deemed to be a prohibited Transfer hereunder. Additionally, the Partners
hereby agree to pledge their Units as and to the extent required under the Loan
Facility.
     Section 9.7. Withdrawal. If a Partner ceases to hold any Units, then such
Partner shall withdraw from the Partnership and cease to be a Partner and to
have the power to exercise any rights or powers of a Partner when all of such
Partner’s Assignees have been admitted as Partners in accordance with the
provisions hereof.
ARTICLE X
DISSOLUTION OF PARTNERSHIP
     Section 10.1. No Dissolution. The Partnership shall not be dissolved by the
admission of additional Partners in accordance with the terms of this Agreement.
The Partnership may be dissolved, liquidated and terminated only pursuant to the
provisions of this Article X, and the Partners hereby irrevocably waive any and
all other rights they may have to cause a dissolution of the Partnership or a
sale or partition of any or all of the Partnership assets.
     Section 10.2. Events of Dissolution. The Partnership shall be dissolved
upon the occurrence of any of the following events:
     (a) the voluntary agreement of the General Partner and the Limited Partners
to dissolve the Partnership;
     (b) the Incapacity or removal of the General Partner or the occurrence of a
Disabling Event with respect to the General Partner; provided, that the
Partnership will not be dissolved or required to be wound up in connection with
any of the events specified in this Section 10.2(b) if: (i) at the time of the
occurrence of such event there is at least one other general partner of the
Partnership who is hereby authorized to, and elects to, carry on the business of
the Partnership; or (ii) all remaining Limited Partners consent in writing to
(or otherwise ratify) the continuation

-22-



--------------------------------------------------------------------------------



 



of the business of the Partnership and the appointment of another general
partner of the Partnership within 90 days following the occurrence of any such
Incapacity or removal; or
     (c) any other act constituting a dissolution under applicable Law.
ARTICLE XI
LIQUIDATION OF THE PARTNERSHIP
     Section 11.1. Liquidation. In the event of a dissolution of the Partnership
where the business of the Partnership shall not be continued, liquidation shall
occur. The General Partner shall supervise the liquidation of the Partnership.
In the event of any liquidation of the Partnership under this Agreement or the
Act, the proceeds of liquidating the Partnership shall be applied and
distributed in the following order of priority (each item to be satisfied in
full in the order listed below before any of such proceeds are allocated to the
subsequent item):
     (a) first, to creditors, including Partners who are creditors (to the
extent not otherwise prohibited by Law), in satisfaction of liabilities of the
Partnership (whether by payment or the making of reasonable provision for
payment therefor), other than liabilities for which reasonable provision for
payment has been made and liabilities for interim distributions to Partners and
distributions to Partners on withdrawal; then
     (b) second, to the setting up of any Reserves which the General Partner
(or, if applicable, the liquidating trustee) determines to be reasonably
necessary for any contingent liabilities of the Partnership arising out of, or
in connection with, a Partnership liability; then
     (c) third, to the Partners in proportion to their Percentage Interests.
     Notwithstanding anything to the contrary in this Agreement, upon a
liquidation within the meaning of Section 1.704-l(b)(2)(ii)(g) of the
Regulations, if any Partner has a deficit Capital Account (after giving effect
to all contributions, distributions, allocations and other Capital Account
adjustments for all taxable years, including the year during which such
liquidation occurs), such Partner shall have no obligation to make any Capital
Contribution, and the negative balance of such Partner’s Capital Account shall
not be considered a debt owed by such Partner to the Partnership or to any other
Person for any purpose whatsoever.
     Upon completion of the winding up, liquidation and distribution of the
assets, the Partnership shall be deemed terminated. The General Partner shall
not receive any additional compensation for any services performed pursuant to
this Article XI.
     Section 11.2. Deemed Distribution and Reconstitution. Notwithstanding any
other provision of this Article XI, in the event the Partnership is liquidated
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but the
Partnership is not liquidated under this Article XI, the assets and liabilities
shall be deemed to be distributed and recontributed in a manner consistent with
Regulations Section 1.704-1(b).
     Section 11.3. Rights of Limited Partners. Except as otherwise provided in
this Agreement, each Limited Partner shall look solely to the assets of the
Partnership for the return of his Capital Contribution and shall have no right
or power to demand or receive property other

-23-



--------------------------------------------------------------------------------



 



than cash from the Partnership. No Limited Partner shall have priority over any
other Limited Partner as to the return of its Capital Contributions,
distributions or allocations.
ARTICLE XII
LIABILITY AND INDEMNIFICATION
     Section 12.1. Liability of Partners.
     (a) No Limited Partner shall be liable for any debt obligation or liability
of the Partnership or of any other Partner or have any obligation to restore any
deficit balance in its Capital Account solely by reason of being a Partner of
the Partnership.
     (b) This Agreement is not intended to, and does not, create or impose any
fiduciary duty on any of the Partners (including without limitation, the General
Partner) hereto or on their respective Affiliates. Further, the Partners hereby
waive any and all fiduciary duties that, absent such waiver, may be implied by
Law, and in doing so, recognize, acknowledge and agree that their duties and
obligations to one another and to the Partnership are only as expressly set
forth in this Agreement.
     (c) To the extent that, at law or in equity, any Partner (including without
limitation, the General Partner) has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership or to another Partner, the
Partners (including without limitation, the General Partner) acting under this
Agreement will not be liable to the Partnership or to any such other Partner for
their good faith reliance on the provisions of this Agreement. The provisions of
this Agreement, to the extent that they expand or restrict the duties and
liabilities of any Partner (including without limitation, the General Partner)
otherwise existing at Law or in equity, are agreed by the Partners to modify to
that extent such other duties and liabilities of the Partners (including without
limitation, the General Partner).
     (d) The General Partner may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the General Partner will be
fully protected in so acting or omitting to act so long as such counsel or
accountants or financial or other advisors were selected with reasonable care.
     Section 12.2. Indemnification.
     (a) To the fullest extent permitted by law, the Partnership shall indemnify
any person (and such person’s heirs, executors or administrators) who was or is
made or is threatened to be made a party to or is otherwise involved in any
threatened, pending or completed action, suit or proceeding (brought in the
right of the Partnership or otherwise), whether civil, criminal, administrative
or investigative, and whether formal or informal, including appeals, by reason
of the fact that such person, or a person for whom such person was the legal
representative, is or was a Partner (including without limitation, the General
Partner) or a director, officer or agent of a Partner (including without
limitation, the General Partner) or the Partnership or, while a director,
officer or agent of a Partner (including without limitation, the General
Partner) or the

-24-



--------------------------------------------------------------------------------



 



Partnership, is or was serving at the request of the Partnership as a director,
officer, partner, trustee, employee or agent of another corporation,
partnership, joint venture, trust, limited liability company, nonprofit entity
or other enterprise, for and against all loss and liability suffered and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement reasonably incurred by such person or such heirs, executors or
administrators in connection with such action, suit or proceeding, including
appeals; provided that such person shall not be entitled to indemnification
hereunder only to the extent such person’s conduct constituted fraud, bad faith
or willful misconduct. Notwithstanding the preceding sentence, except as
otherwise provided in Section 12.2(c), the Partnership shall be required to
indemnify a person described in such sentence in connection with any action,
suit or proceeding (or part thereof) commenced by such person only if the
commencement of such action, suit or proceeding (or part thereof) by such person
was authorized by the General Partner.
     (b) To the fullest extent permitted by Law, the Partnership shall promptly
pay expenses (including attorneys’ fees) incurred by any Person described in
Section 12.2(a) in appearing at, participating in or defending any action, suit
or proceeding in advance of the final disposition of such action, suit or
proceeding, including appeals, upon presentation of an undertaking on behalf of
such person to repay such amount if it shall ultimately be determined that such
person is not entitled to be indemnified under this Section 12.2 or otherwise.
Notwithstanding the preceding sentence, except as otherwise provided in
Section 12.2(c), the Partnership shall be required to pay expenses of a person
described in such sentence in connection with any action, suit or proceeding (or
part thereof) commenced by such person only if the commencement of such action,
suit or proceeding (or part thereof) by such person was authorized by the
General Partner.
     (c) If a claim for indemnification (following the final disposition of such
action, suit or proceeding) or advancement of expenses under this Section 12.2
is not paid in full within thirty (30) days after a written claim therefor by
any person described in Section 12.2(a) has been received by the Partnership,
such person may file suit to recover the unpaid amount of such claim and, if
successful in whole or in part, shall be entitled to be paid the expense of
prosecuting such claim. In any such action the Partnership shall have the burden
of proving that such person is not entitled to the requested indemnification or
advancement of expenses under applicable law.
     (d) To the fullest extent permitted by law, the Partnership may purchase
and maintain insurance on behalf of any Person described in Section 12.2(a)
against any liability asserted against such Person, whether or not the
Partnership would have the power to indemnify such person against such liability
under the provisions of this Section 12.2 or otherwise.
     (e) The provisions of this Section 12.2 shall be applicable to all actions,
claims, suits or proceedings made or commenced after the date of this Agreement,
whether arising from acts or omissions to act occurring before or after its
adoption. The provisions of this Section 12.2 shall be deemed to be a contract
between the Partnership and each person entitled to indemnification under this
Section 12.2 (or legal representative thereof) who serves in such capacity at
any time while this Section 12.2 and the relevant provisions of applicable law,
if any, are in effect, and any amendment, modification or repeal hereof shall
not affect any rights or obligations then existing with respect to any state of
facts or any action, suit or proceeding then or theretofore existing, or any
action, suit or proceeding thereafter brought or threatened based in

-25-



--------------------------------------------------------------------------------



 



whole or in part on any such state of facts. If any provision of this
Section 12.2 shall be found to be invalid or limited in application by reason of
any law or regulation, it shall not affect the validity of the remaining
provisions hereof. The rights of indemnification provided in this Section 12.2
shall neither be exclusive of, nor be deemed in limitation of, any rights to
which any person may otherwise be or become entitled or permitted by contract,
this Partnership Agreement or as a matter of law, both as to actions in such
person’s official capacity and actions in any other capacity, it being the
policy of the Partnership that indemnification of any person whom the
Partnership is obligated to indemnify pursuant to Section 12.2(a) shall be made
to the fullest extent permitted by law.
     For purposes of this Section 12.2, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Partnership” shall include any
service as a director, officer, employee or agent of the Partnership which
imposes duties on, or involves services by, such director, officer, employee, or
agent with respect to an employee benefit plan, its participants, or
beneficiaries.
     This Section 12.2 shall not limit the right of the Partnership, to the
extent and in the manner permitted by law, to indemnify and to advance expenses
to, and purchase and maintain insurance on behalf of, persons other than persons
described in Section 12.2(a).
ARTICLE XIII
MISCELLANEOUS
     Section 13.1. Additional Documents and Acts. In connection with this
Agreement, as well as all transactions contemplated by this Agreement, each
Partner agrees to execute and deliver such additional documents and instruments,
and to perform such additional acts as may be necessary or appropriate to
effectuate, carry out and perform all of the terms, provisions and conditions of
this Agreement, and all such transactions. All approvals of a Partner hereunder
shall be in writing.
     Section 13.2. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
INCLUDING BOTH MATTERS OF INTERNAL LAW AND CONFLICT OF LAWS.
     Section 13.3. Severability. If this Agreement or any portion thereof is, or
the operations contemplated hereby are, found to be inconsistent with or
contrary to any valid applicable laws or official orders, rules and regulations,
the inconsistent or contrary provisions of this Agreement shall be null and void
and such laws, orders, rules and regulations shall control and, as so modified,
shall continue in full force and effect; provided, however, that nothing herein
contained shall be construed as a waiver of any right to question or contest any
such Law, order, rule or regulation in any forum having jurisdiction.
     Section 13.4. Entire Agreement. This instrument contains all of the
understandings and agreements of whatsoever kind and nature existing between the
parties hereto with respect to this

-26-



--------------------------------------------------------------------------------



 



Agreement and the rights, interests, understandings, agreements and obligations
of the respective parties pertaining to the subject matter set forth herein.
     Section 13.5. Binding Effect. Except as herein otherwise expressly
stipulated to the contrary, this Agreement shall be binding upon and inure to
the benefit of the parties signatory hereto, and their respective successors and
permitted assigns.
     Section 13.6. Agreement Restricted to Partners. This Agreement is solely
for the parties hereto and no covenant or other provision herein, including, but
not limited to, any obligation to make any Capital Contribution, shall create
any rights in, or give rise to any obligation to or any cause of action by, any
person not a party hereto.
     Section 13.7. Counterparts. This Agreement may be executed in a number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement.
     Section 13.8. Power of Attorney; Amendments. This Agreement (including any
exhibits hereto) may be amended, supplemented, waived or modified by the written
consent of the General Partner; provided that no such amendment, supplement,
waiver or modification shall adversely affect the Partnership Interests held by
any Limited Partner in any material respect without the prior written consent of
each Limited Partner so affected (it being agreed, without limitation, that any
amendment, supplement, waiver or modification with respect to the management of
the Partnership as contemplated in this Agreement, the determination of each
Partner’s Percentage Interest, the rights of each Partner to distributions
hereunder (including, without limitation, Tax Distributions), the allocation
provisions, the transfer provisions and this Section 13.8, which in any such
instance is in any way adverse to any Limited Partner (or its constituent
members) shall be deemed to adversely affect the Partnership Interests held by
such Limited Partner in a material respect and shall thus be subject to such
Partner’s prior written consent); provided further, that Exhibit A to this
Agreement shall be deemed amended from time to time to reflect the admission or
substitution of a new Partner, the withdrawal or resignation of a Partner, and
the adjustment of the Units resulting from any Transfer, forfeiture or other
disposition of a Unit, in each case as and to the extent the same is performed
in accordance with (or otherwise expressly permitted under) the provisions
hereof; and Exhibit B shall be deemed amended from time to time upon notice to
the Partnership by Acquisition of any transfer, exchange or redemption of Units
in Holdings in accordance with the terms of the Holdings Operating Agreement.
Notwithstanding anything to the contrary contained herein, the General Partner
shall not in any way amend the Profit Participation Plan absent the written
consent of each Partner hereto.
     No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.
     The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor

-27-



--------------------------------------------------------------------------------



 



under Proposed Treasury Regulation Section 1.83-3(l) (or any similar provision)
under which the fair market value of a partnership interest that is transferred
is treated as being equal to the liquidation value of that interest, (ii) an
agreement by the Partnership and each of its Partners to comply with all of the
requirements set forth in such regulations and Notice 2005-43 (and any other
guidance provided by the Internal Revenue Service with respect to such election)
with respect to all Partnership Interests transferred in connection with the
performance of services while the election remains effective, (iii) the
allocation of items of income, gains, deductions and losses required by the
final regulations similar to Proposed Treasury Regulation
Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) any other related amendments.
     Section 13.9. Notices. Any notices and other communications required or
permitted in this Agreement shall be in writing, and delivered personally or
sent (a) by overnight courier, (b) by facsimile or (c) by registered or
certified mail, postage prepaid in each instance, addressed to each Limited
Partner and the General Partner at the applicable address set forth below:

     
If to Acquisition:
  c/o HFF Holdings LLC
 
  2000 Post Oak Boulevard, Suite 2000
 
  One Post Oak Central
 
  Houston, TX 77056
 
  Facsimile: 713.527.8725
 
  Attn: Nancy Goodson, Chief Operating Officer
 
   
 
  with a copy to:
 
   
 
  c/o HFF Holdings LLC
 
  429 Fourth Avenue, Suite 200
 
  Pittsburgh, PA 15219
 
  Facsimile: 412.281.2792
 
  Attn: John H. Pelusi, Jr., Managing Member
 
   
 
  with a copy to:
 
   
 
  Dechert LLP
 
  90 State House Square, 12th Floor
 
  Hartford, CT 06103-3702
 
  Facsimile: 860.524.3930
 
  Attn: John J. Gillies, Esq.
 
   
If to Holdco:
  c/o HFF Holdings LLC
 
  429 Fourth Avenue, Suite 200
 
  Pittsburgh, PA 15219
 
  Facsimile: 412.281.2792
 
  Attn: John H. Pelusi, Jr., Managing Member
 
   
 
  with a copy to:
 
   
 
  Dechert LLP
 
  90 State House Square, 12th Floor

-28-



--------------------------------------------------------------------------------



 



     
 
  Hartford, CT 06103-3702
 
  Facsimile: 860.524.3930
 
  Attn: John J. Gillies, Esq.
 
   
If to General Partner:
  c/o HFF Holdings LLC
 
  429 Fourth Avenue, Suite 200
 
  Pittsburgh, PA 15219
 
  Facsimile: 412.281.2792
 
  Attn: John H. Pelusi, Jr., Managing Member
 
   
 
  with a copy to:
 
   
 
  Dechert LLP
 
  90 State House Square, 12th Floor
 
  Hartford, CT 06103-3702
 
  Facsimile: 860.524.3930
 
  Attn: John J. Gillies, Esq.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) two
business days after been sent by overnight courier, (c) one business day after
receipt of confirmation of deliver if sent by facsimile and (d) three business
days after being sent by registered or certified mail. Each of the parties
hereto shall be entitled to specify a different address or facsimile number by
giving notice as aforesaid to each of the other parties hereto.
     Section 13.10. Authorized Representative. Each Partner may from time to
time designate in writing to the other Partners one or more duly authorized
representatives of such Partner having the authority to act on behalf of such
Partner (and such representative(s) may thereafter act on behalf such Partner
absent further notice in writing from such Partner to the other Partners).
     Section 13.11. Amended and Restated Agreement. This Agreement amends and
restates the Existing Agreement in its entirety, as such upon the occurrence of
the Effective Time, the Existing Agreement and the provisions thereof
(including, without limitation, those relating to any election to “opt-in” to
Article 8 of the Texas Uniform Commercial Code and any and all certificates
issued in connection herewith) shall cease to be of any force and effect, and
the Partnership shall thereafter be governed in accordance with the terms
hereof.
[SIGNATURE PAGE FOLLOWS]

-29-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

                      GENERAL PARTNER:    
 
                    HOLLIDAY GP CORP., a Delaware corporation    
 
               
 
                    By:   /s/ John H. Pelusi, Jr.                          
Name: John H. Pelusi, Jr.             Title: President    
 
               
 
                    LIMITED PARTNERS:    
 
                    HFF LP ACQUISITION LLC, a Delaware limited liability company
   
 
                    By: HFF Holdings LLC, a Delaware limited liability company,
its Member    
 
               
 
      By:   /s/ John H. Pelusi, Jr.    
 
               
 
          Name: John H. Pelusi, Jr.    
 
          Title: Managing Member    
 
                    HFF PARTNERSHIP HOLDINGS LLC, a Delaware limited liability
company    
 
                    By:   HFF Inc., a Delaware corporation, its sole Member    
 
               
 
      By:   /s/ John H. Pelusi, Jr.    
 
               
 
          Name: John H. Pelusi, Jr.    
 
          Title: Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A

                              INITIAL   PARTNER   INITIAL UNITS     PARTNERSHIP
INTEREST  
Holliday GP Corp.
    368,000       1%  
 
               
HFF LP Acquisition LLC
    22,500,000       61%  
 
               
HFF Partnership Holdings LLC
    13,932,000       38%  
 
               
Total
    36,800,000       100%  

 



--------------------------------------------------------------------------------



 



EXHIBIT B

          MEMBERS   UNITS
Mark Gibson
    1,944,000  
John Pelusi
    1,944,000  
Jody Thornton
    1,903,725  
John Fowler
    1,534,950  
Scott McMullin
    1,284,975  
Stephen Conley
    1,169,775  
Scott Galloway
    836,325  
John Duffy
    831,375  
Riaz Cassum
    806,175  
Gerard Sansosti
    806,175  
Fred Wittmann
    806,175  
Grady Roberts
    735,525  
David Nackoul
    654,975  
Todd Armstrong
    604,575  
Mona Carlton
    604,575  
Don Curtis
    402,975  
Todd Stressenger
    402,975  
Mike Tepedino
    402,975  
Whit Wilcox
    402,975  
Greg Pappas
    241,875  
Paul Brindley
    224,100  
John Brownlee
    201,600  
Dan Carlo
    201,600  
Manny deZarraga
    537,750  
Bob Donhauser
    201,600  
Whitaker Johnson
    201,600  
Matthew Larson
    537,750  
Andrew Levy
    201,600  
Glenn Whitmore
    426,600  
Tim Wright
    151,200  
William Asbill
    100,800  
Dana Brome
    100,800  
Dave Keller
    100,800  
Lloyd Minten
    100,800  
Mike Kavanau
    100,800  
Trey Morsbach
    225,000  
Robert Herron
    112,500  
Joseph Morningstar
    112,500  
Timothy Jordan
    112,500  
Barry Brown
    112,500  
James Batjer
    112,500  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Certificate
None

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Employment Agreement
See attached

 